

115 HR 4797 IH: To amend title 54, United States Code, to prohibit the extension or establishment of national monuments in Arizona except by express authorization of Congress, and for other purposes.
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4797IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mr. Biggs (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend title 54, United States Code, to prohibit the extension or establishment of national
			 monuments in Arizona except by express authorization of Congress, and for
			 other purposes.
	
 1.Limitation on extension or establishment of national monuments in ArizonaSubsection (d) of section 320301 of title 54, United States Code, is amended— (1)by inserting or Arizona after Wyoming; and
 (2)by inserting or Arizona after Wyoming. 